UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY LYNN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:09-cr-01201-GRA-1)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant  Federal  Public   Defender,
Greenville, South Carolina, for Appellant.       William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory       Lynn   Williams       appeals       his     forty-six-month

sentence after pleading guilty pursuant to a plea agreement to

one count of making a false statement to a bank in connection

with    a   loan    application,      in   violation     of     18    U.S.C.A.       § 1014

(West Supp. 2010).          Counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that he has

examined the record and found no meritorious grounds for appeal,

but    questioning         the    reasonableness         of      Williams’          within-

Guidelines sentence.          Williams was informed of his right to file

a pro se supplemental brief, but did not file one.                         We affirm.

             We      review       a    district         court’s        sentence         for

reasonableness under an abuse-of-discretion standard.                               Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley,     511    F.3d    468,   473-74    (4th      Cir.    2007).         This    review

requires     appellate      consideration        of    both    the     procedural       and

substantive reasonableness of a sentence.                     Gall, 552 U.S. at 51.

In    determining     procedural      reasonableness,          we    consider       whether

the district court properly calculated the defendant’s advisory

Guidelines        range,   considered      the   18     U.S.C.       § 3553(a)       (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                        Id.     Finally, we

review      the     substantive       reasonableness           of      the     sentence,

“examin[ing] the totality of the circumstances to see whether

                                           2
the sentencing court abused its discretion in concluding that

the   sentence    it     chose    satisfied        the   standards       set    forth    in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            Here, the district court properly calculated Williams’

advisory Guidelines sentence, considered the § 3553(a) factors,

and sentenced Williams within the Guidelines range to forty-six

months    in    prison.        Although       brief,     the     court    provided       an

explanation      for     its     rejection        of   counsel’s       request     for    a

downward variance and explained the reasons for the sentence

imposed. We conclude that Williams’ sentence is reasonable.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Williams, in writing, of the right

to petition the Supreme Court of the United States for further

review.        If Williams requests that a petition be filed, but

counsel    believes       that    such    a       petition   would      be     frivolous,

counsel   may     move    in     this    court     for   leave    to     withdraw    from

representation. Counsel’s motion must state that a copy thereof

was served on Williams.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    4